Citation Nr: 1440671	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.  

2.  Entitlement to separate compensable ratings for manifestations of multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for multiple sclerosis and assigned a 30 percent disability rating, effective May 2, 2006.  

In his March 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in January 2009, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).  The case was remanded in April 2011 and December 2013 for additional development.  The issue of entitlement to separate compensable ratings for various manifestations of multiple sclerosis was added by the Board in the previous remand so as to properly characterize the nature of the Veteran's appeal regarding his entitlement to higher rating due to impairment from his service-connected multiple sclerosis.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Multiple sclerosis is evaluated under Diagnostic Code 8018, which provides for a minimum rating of 30 percent.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by multiple sclerosis, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 38 C.F.R. § 4.124a.
 
In the instant case, the Board previously remanded the issues in order to afford the Veteran a contemporaneous VA examination so as to allow the AOJ to properly rate all manifestations of the Veteran's multiple sclerosis, to include consideration of whether separate ratings are warranted.  In pertinent part, the remand required that the Veteran be examined for such claimed additional disabilities due to multiple sclerosis and that the examiner provide enough information as to the impairment caused by any such additional disabilities so that they can be rated under VA's rating schedule.  The Veteran was provided with a VA examination in March 2014 and, at such time, it was noted that the symptoms he reported and exhibited were worse than those shown during his previous examination from June 2011.  

Unfortunately, however, the examination is essentially limited to providing a narrative of the symptoms the Veteran experiences and the objective manifestations of multiple sclerosis as related to his extremities.  There is no evaluation of the severity of the Veteran's visual impairment, voiding dysfunction, bowel dysfunction, neurological impairments, or speech and cognitive impairments.  Thus, while the examination suggests that the Veteran has additional manifestations of his multiple sclerosis, it does not reflect a clear and complete picture upon which to assess the severity of the Veteran's multiple sclerosis and its various manifestations. As such, the March 2014 VA examination does not satisfy the Board's December 2013 remand instructions, and a remand for a new examination is necessary.  

Therefore, the Board finds that the Veteran should be afforded VA examinations that specifically address the nature and severity of all manifestations of his multiple sclerosis, to include vision difficulties (including blurred vision, bilateral decreased acuity, and optic neuritis), voiding dysfunction (including hesitancy, a slow or weak stream, decreased force, problems with urinary retention, urinary urgency and frequency, and recurrent urinary tract infections), gastrointestinal symptoms (including constipation and diarrhea), neurological impairment (including that affecting the bilateral upper and lower extremities), and cognitive and psychiatric difficulties (including anxiety, depression, forgetfulness, trouble concentrating, fatigability, slurred speech, and trouble swallowing).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA examination or examinations so as to evaluate and nature and severity of all manifestations of his multiple sclerosis, to include vision difficulties (including blurred vision, bilateral decreased acuity, and optic neuritis), voiding dysfunction (including hesitancy, a slow or weak stream, decreased force, problems with urinary retention, urinary urgency and frequency, and recurrent urinary tract infections), gastrointestinal symptoms (including constipation and diarrhea), neurological impairment (including that affecting the bilateral upper and lower extremities), and cognitive and psychiatric difficulties (including anxiety, depression, forgetfulness, trouble concentrating, fatigability, slurred speech, and trouble swallowing).  The record, including this remand, should be made available to the examiner for review in connection with the examination(s).  All necessary studies or tests are to be accomplished.  

The examiner should address the nature and severity of all vision difficulties, including blurred vision, bilateral decreased acuity, and optic neuritis, found to be manifestations of the Veteran's multiple sclerosis.

The examiner should address the nature and severity of all voiding dysfunction, including hesitancy, a slow or weak stream, decreased force, problems with urinary retention, urinary urgency and frequency, and recurrent urinary tract infections, found to be manifestations of the Veteran's multiple sclerosis.

 The examiner should address the nature and severity of all gastrointestinal symptoms, including constipation and diarrhea, found to be manifestations of the Veteran's multiple sclerosis.

The examiner should address the nature and severity of all neurological impairment, including that affecting the bilateral upper and lower extremities, found to be manifestations of the Veteran's multiple sclerosis.

The examiner should address the nature and severity of all cognitive and psychiatric difficulties, including anxiety, depression, forgetfulness, trouble concentrating, fatigability, slurred speech, and trouble swallowing, found to be manifestations of the Veteran's multiple sclerosis.

The examiner(s) should also describe the functional impairment associated with the manifestations of the Veteran's multiple sclerosis. 

A complete rationale for all opinions must be provided

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The AOJ should specifically consider whether separate ratings are warranted for any of the Veteran's multiple sclerosis residuals.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



